GROOMS, District Judge
(concurring in part and dissenting in part):
I disagree with the majority in the holding that the question of Sanderson’s consent did not belong in the case as a determinative issue. Nor do I construe the court’s charge as resolving the issue of arbitrariness, discrimination and bad faith as a matter of law.
Each of the complaints charge in material substance that plaintiff’s alleged wrongful discharge was based upon the letter agreement of August 6, 1969, wherein Morrow was granted occupational group seniority antedating that of the plaintiff and that plaintiff’s signature to that agreement was fraudulently obtained.
The answers state that the letter agreement disposed of plaintiff’s grievance, and that such agreement was binding on the plaintiff and barred his claim. The pretrial order confirms the centrality of the issue thus presented. The defense of the statute of limitations was clearly unsustainable. The heart issue as I view it from the record was whether the contract was validly modified by the voluntary consent of plaintiff, Sanderson.
The fact that the parties attempted to formalize their understanding by the letter of August 6 was a recognition that Ford and the Union could not alter Sanderson’s and Morrow’s seniority rights without their concurrence.
It was in the light of the issue thus framed and the act of the parties thus consummated that the court charged that “the question arises as to whether Mr. Sanderson is bound by that agreement on principles of waiver or estop-pel,” and then added, “I charge you as a matter of law Ford and the Union could not have altered Mr. Morrow’s seniority date in violation of the terms of the contract' without the concurrence of Mr. Morrow and Mr. Sanderson.”
I do not quarrel with the .majority that Ford’s promotion-from-within policy must be considered as a part of the collective bargaining contract and that recognition of that policy was implicit in Article IV. Section 2(a) oí the written agreement.
It appears to me that by the use of the words “terms of the contract,” instead of “collective bargaining contract,” words of a more restrictive description, the court encompassed everything that constituted the contract, explicit and implicit, including the promotion-from-within policy. I am therefore of the opinion that a bifurcation of the contract which results in a holding that the court’s charge was erroneous is an unmerited refinement.
The court fully presented to the jury the issue of whether the plaintiff voluntarily entered into and executed the letter agreement and whether it was altered after the plaintiff signed it. The court with clarity then presented to the jury the issue of fair representation on the part of the Union in procuring Sanderson’s concurrence in and signature to the agreement.
The court specifically charged that the Union was under a statutory obligation “to serve the interest of all members without hostility or discrimination toward any, to exercise this discretion with complete good faith and honesty, and to avoid arbitrary conduct. . A breach of the statutory duties of fair representation occurs only when a Union’s conduct toward a member of the Collective Bargaining Unit is either arbitrary, discriminatory or in bad faith. . they are obligated not to act in an arbitrary manner or to discriminate against one of the members of the Union or to exercise bad faith in adjusting disputes involving its members.”
I am of the opinion that within the framework of the issues presented and litigated, and considering the charge as a whole in its application to the issues and the evidence, the court did not err in its charge. I would affirm. I there*116fore respectfully dissent in the particulars herein indicated.
I concur in the Court’s decision with respect to the statute of limitations.